KENNISH, P. J.
This is an application for a writ of habeas corpus. The facts and questions of law involved are the same as in the case of Walter Dipley, decided at the present term of this court. The petitioner in this case was prosecuted upon an information charging her jointly with said Walter Dipley with murder in the first degree, was convicted of that offense, has appealed to this court, is now confined in the penitentiary' of the State of Missouri, and bases her application for a writ of habeas corpus upon the same facts as were presented to this, court in the Dipley Case. For the reasons given in that case the writ is denied and the petitioner is remanded to the warden of the penitentiary of this State to abide the judgment of this court on the petitioner’s pending appeal.
Ferriss and Brown, JJ., concur.